DETAILED ACTION
This office action is in response to the claims filed 4/5/2019.  Claims 1-4 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: Claim 1 recites, “a plurality inserts (sic)” in line 1; it is suggested to amend the claim to recite --a plurality of inserts--.  Claim 3 does not include a period at the end of the claim; each claim must begin with a capital letter and end with a period.  See MPEP 608.01(m).

Claim Interpretation
Claim 1 recites, “a plurality inserts (sic)”.  The specification in paragraph [0015] discloses that inserts (18) are adapted to accommodate massage balls (20) having screws that engage inserts (18), and the inserts are shown in fig 2 and described in the specification to be threaded holes in the handle and longitudinal spine to receive the massage balls (20).  The Merriam-Webster dictionary defines an “insert” as “something that is inserted”.  Although the ordinary meaning of the term “insert” would be a structure that is inserted into the longitudinal spine, applicant is free to be his or her own lexicographer, and an applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.  See MPEP 2173.05(a).  For purposes of examination, an “insert” is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 3-4 recite, “a plurality inserts (sic) located along the spine and adapted to be engaged by a massaging implement through a correspondingly shaped insert.”  It is unclear whether “a correspondingly shaped insert” refers back to the plurality of inserts (i.e. one of the plurality of inserts previously recited is correspondingly shaped to receive the massaging implement), or whether the “correspondingly shaped insert” refers to a new structural element (e.g. a screw element 
Regarding claim 2, the phrase “may” renders the claim indefinite because it is unclear whether the insert may or may not be able to perform the claimed function.  Line 1 recites, “at least one insert”; it is unclear whether the limitation “at least one insert” refers back to “a plurality of inserts” in line 3 of claim 1, “a correspondingly shaped insert” in line 4 of claim 1, or to a new structural element.  Lines 1-2 recites, “at least one insert may be positioned on the handle”; fig 2 shows the inserts formed as holes formed in the handle, so it is unclear how the inserts (18) are positioned on the handle when they are shown as holes formed in the handle.  Lines 1-2 recites, “the handle”; the limitation “the handle” lacks sufficient antecedent basis because line 2 of claim 1 recites “two handles”, and therefore it is unclear which of the two handles is being referred back to. 
Regarding claim 3, lines 1-2 recites, “at least one handle”; it is unclear whether the limitation “at least one handle” refers back to at least one of the “two handles” previously recited in line 2 of claim 1 or to a new structural element.  
Regarding claim 4, line 1 recites, “massaging implements”; it is unclear whether the “messaging implements” refers back to “a massaging implement” in lines 3-4 of claim 1 or to a new structural element.  If “massaging implements” refers back to a massage implement in claim 1, the limitation lacks sufficient antecedent basis because claim 1 recites a single massaging implement and claim 4 recites a plural number of massaging implements.  Line 2 recites, “the inserts”, which lacks sufficient antecedent basis because claim 1 recites, “a plurality inserts (sic)” in line 3 and “a correspondingly 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2011/0087140).
Regarding claim 1, Lee discloses a massage tool comprising; two handles (17) (end portions of each bar (10) is provided with annular grooves (17) to form a handle) (para [0030]) joined by a longitudinal spine (10) (portion of each bar (10) between handles (17) can form a longitudinal spine if the bars (10) are lined up from end to end) (para [0021]); a plurality of inserts (11) (adjustment holes) located along the spine (10) and adapted to be engaged by a massaging implement (40) (balls) through a 

    PNG
    media_image1.png
    542
    814
    media_image1.png
    Greyscale

Regarding claim 2, as shown in the annotated fig 1 above, Lee discloses at least one insert (11) may be positioned on the handle (as shown in the annotated fig 1 above, for a person with very large hands, the portion gripped by the person can include a portion extending past the annular grooves (17) and including at least one of the plurality of inserts (11) adjacent the annular grooves (17), and therefore, because of broadest reasonable interpretation of the limitation “the handle” can include a portion including one of the plurality of inserts (11), and the hole forming the insert is formed on a surface of the handle, at least one insert may be positioned on the handle).  
Regarding claim 3, Lee discloses transverse corrugations (17) (annular grooves in the handle form transverse corrugations) located on at least one handle (17) (para [0031])
.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grippo (2011/0224588).
Regarding claim 1, Grippo discloses a massage tool (personal massage system) comprising; two handles (first end (62) includes a handle (110) (para [0077]), and second end (63) includes a second linear portion (80) that is operable as a handle, as a user is capable of gripping the second linear portion (80), and furthermore, as shown in fig 16, second linear portion (80) can include a strap (331) that allow user to facilitate applying a force (342) (para [0097])) joined by a longitudinal spine (70) (first linear portion is provided between first handle (110) and second handle (80)) (para [0079]); a plurality of inserts (150) (first connecting portions) located along the spine (70) and adapted to be engaged by a massaging implement (90) (inner massaging devices) through a correspondingly shaped insert (150)) (as shown in fig 6, longitudinal spine (70) includes a plurality of inserts (150), which a massage implement (90) engaging a correspondingly shaped insert (150)) (para [0080]).
Regarding claim 2, Grippo discloses at least one insert (150) may be positioned on the handle (80) (as shown in fig 7, second handle (80) contains an insert (240, 260) (second connecting portion and outer connecting portion), the hole forming the insert is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grippo as applied to claim 1 above, and further in view of Murdock et al (2006/0155225).
Regarding claim 3, Grippo discloses at least one handle (110).
Grippo does not disclose transverse corrugations located on at least one handle.
However, Murdock in figs 1-3 teaches a massage apparatus (12) including a handle portion (18), wherein the handle portion includes transverse corrugations (as shown in figs 1-3, handle portion (18) is provided with finger placement depressions (53, 55, 57, 59) forming a transverse corrugated surface of the handle) (para [0034]). 
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grippo as applied to claim 1 above, and further in view of Lee.
Regarding claim 4, Grippo discloses massaging implements (90) (inner massage devices) are in the shape of a dome or semi-circular configuration (para [0092]) and include a screw (280) (first attachment portion) adapted to engage the inserts that include threads (first attachment portion may be threadably formed to threadably attach to the elongated support (60) including the longitudinal spine (70), and as shown in fig 7, the inserts are threaded to receive the threaded first attachment portion (280) of massage implement (90) (para [0091]).
Grippo does not disclose the massaging implements are in the shape of a ball.
However, Lee in figs 1-3 teaches a massage device including a pair of handles (17) and a longitudinal spine (10) (bars), a plurality of inserts (11) formed in the spine and adapted to receive a massage implement (40) (para [0021]), wherein the massage implement is in the shape of a ball (spherical) (para [0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the dome shaped massaging implements of Grippo with massage implements in the shape of a ball as taught by Lee, as this would be a substitution of one known shape of a massaging .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Black (2014/0243718), Mouatt (2010/0191161), and Iwahashi (4,493,315) disclose massage devices including a longitudinal spine including inserts to receive massage implements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785